DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 27 July 2021 is made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, Sr, et al. US 2007/0232228 in view of Lilja US 2017/0272145.
A radio wave repeater comprising:
a first antenna that is on a first surface of a support (figures 1b, 2b, 3 and 15, paragraphs 0033-0041 and 0046, universal server base unit 12 comprising a server antenna including two dual polarization microstrip path antenna elements with parasitic radiating elements, a bidirectional amplifier (BDA) 30 coupled to connector 58 via a diplexer installed on a wall or window of structure 50 and oriented towards the mobile unit),

a transmission line through which a radio frequency signal received at the first antenna is transmitted to the second antenna, and a radio frequency signal received at the second antenna is transmitted to the first antenna (figures 3 and 7, paragraph 0040, a single coaxial cable 16 connects the universal server base unit 12 to the external panel donor antenna 14b),
wherein the first antenna, the second antenna, and the transmission line are configured such that a directivity of the first antenna is different than a directivity of the second antenna (figures 7, 13 and 15, paragraphs 0033, 0037, 0045 and 0046, the four element patch antenna of the donor antenna 14b generates a more narrow/sharper pattern with corresponding higher gain than the two patch antenna elements of the server antenna 22 of the universal server base unit 12), and
wherein a direction of polarization of radio waves radiated from the first antenna is different than a direction of polarization of radio waves radiated from the second antenna (figures 16 and 17, paragraphs 0033 and 0037, the dual polarization external donor antenna 14b and the dual polarized inside server antenna include a diplexer that enables the uplink and downlink signal paths using different polarizations from the dual polarized antenna to be carried on a single coaxial cable 16).

As to claim 2 with respect to claim 1, McKay teaches wherein one of the directivity of the first antenna and the directivity of the second antenna is sharper than the other one of the directivity of the first antenna and the directivity of the second antenna (figures 7, 13 and 15, paragraphs 0033, 0037, 0045 and 0046, the four element patch antenna of the donor antenna 14b generates a more narrow/sharper pattern with corresponding higher gain than the two patch antenna elements of the server antenna 22 of the universal server base unit 12),

As to claim 3 with respect to claim 1, McKay teaches wherein an angle between a direction in which emission energy of the first antenna is maximum and the direction of the normal vector pointing away from the first surface is different than an angle between a direction in which emission energy of the second antenna is maximum and the direction of the normal vector pointing away from the second surface (figure 7, paragraph 0033, the server antenna 22 is oriented towards the wireless communication device 18 while the donor antenna is separately positioned to form a good signal path with the base station 20 that is often operating under non line of sight conditions).

As to claim 4 with respect to claim 1, McKay teaches wherein a direction of polarization of radio waves radiated from the first antenna is not parallel to a direction of polarization of radio waves radiated from the second antenna (figure 7, paragraphs 0033 and 0038, the server antenna 22 is oriented towards the wireless communication device 18 while the donor antenna is separately positioned to form a good signal path with the base station 20 that is often operating 

As to claim 5 with respect to claim 1, McKay teaches wherein an electric field plane (E-plane) of radio waves radiated from the first antenna is orthogonal to an E-plane of radio waves radiated from the second antenna (paragraph 0034, the server antenna 22 and the donor antenna 14b are configured for the downlink signal in a first polarization and the uplink portion in the second polarization). 

As to claim 6 with respect to claim 1, McKay teaches the support has a plate shape, and the first surface and the second surface are opposite each other (figure 7, paragraph 0038, the donor antenna 14b and the universal server base unit 12 are mounted to the inside and outside surface of a wall of structure 50).

As to claim 7 with respect to claim 1, McKay teaches wherein an angle between the direction of the normal vector pointing away from the first surface and the direction of the normal vector pointing away from the second surface is greater than O degrees and less than 180 degrees (figure 7, paragraphs 0033 and 0038, the server antenna 22 is oriented towards the wireless communication device 18 while the donor antenna is separately positioned to form a good signal path with the base station 20 that is often operating under non line of sight conditions; both the donor antenna and the universal server base unit 12 are mounted via a swivel mount).


As to claim 8 with respect to claim 1, McKay teaches wherein the first antenna or the second antenna comprises a plurality of patch antenna elements arranged in an array (figures 13 and 15, paragraphs 0045-0048, the donor panel antenna 14b comprises a four element microstrip patch antenna array and the server antenna 22 of the universal server base unit 12 comprises two dual polarized microstrip patch antenna).

Allowable Subject Matter
Claims 9-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  As to claim 10, the prior art made of record teach a repeater configured for an outside donor antenna connected with a coaxial transmission line to an indoor or universal server base unit, see Lilja US 2017/0272145 and McKay, SR. et al. US 2007/0232228. The prior art made of record  do not teach a communication system comprising an indoor antenna connected to a communication apparatus that is inside the building and a radio wave repeater configured as claimed that is installed outside the building, the outside repeater configured to communicate radio waves from outside the building to/from the indoor antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644